DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: The first paragraph of the Specification refers to prior US Patent Application No. 15/601,742; since this application was issued as US Patent No. 10,653,849 on 5/19/2020, the first paragraph of the Specification should be updated to reflect this.  
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites “the lever pivots around a pivot axis of the lever in both directions” in the last line of the claim. However, no “directions” have been recited earlier in the claim and, thus, the phrase “both directions” lacks proper antecedent basis. It is clear that this recitation is intended to refer to two directions due to the inherent operation of a “pivot”; therefore, it is suggested to amend the last line of the claim to recite “[[both]] two directions”.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  Claim 31 recites “the second portion” and “the first portion”, but these portions were introduced in claim at least one second portion of the lever [[is]] is thicker than the at least one first portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of these claims (wherein claim 23 depends on claim 22) recite “the medicament container”, but this phrase lacks proper antecedent basis as no such “medicament container” has been introduced earlier in the claims. It is unclear if claims 22 and 23 are intended to (1) introduce “a medicament container” or (2) refer to “the medicament container holder” that was introduced in claim 17. For the sake of examination, the latter (2) is the interpretation applied to the claims. It is suggested to amend claims 22 and 23 to recite “the medicament container holder”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 17, 19-22, 24-27, 29 and 31-36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sanpietro (PG PUB 2003/0028149) 1.
Re claim 17, Sanpietro discloses a medicament delivery device 10 (Fig 1,4; it is noted that all reference characters refer to Fig 1,4 unless otherwise noted), comprising: a guard 66 movable between a proximal position (seen in Fig 4) and a distal position (seen in Fig 1); an actuation locking member (plunger assembly 24 only for claims 24, 25 and 34; flange+prongs 74+82+82 only for claims 19, 21 and 35; either plunger assembly 24 or flange+prongs 74+82+82 for all other claims); a medicament container holder (hub+barrel 46+12 for claims 19 and 21; just hub 46 for all other claims) arranged within the guard (as seen in Fig 1,4); and a locking mechanism 62 (it is noted that multiple tabs 62 are shown in Fig 1,4 and it is the left mechanism tab 62 that is used to read on the “locking mechanism”) comprising a lever (“hinged to a peripheral area of the base 60”, Para 27), wherein a proximal end (facing to the right in Fig 4) of the lever restricts movement of the guard in the proximal position after actuation of the 
Re claim 19, Sanpietro discloses that the actuation locking member (74+82+82) surrounds the medicament container holder 46+12 (as seen in Fig 1,4)
Re claim 20, Sanpietro discloses that the lever is formed integral with the medicament container holder (as seen in Fig 7B; Para 27).
Re claim 21, Sanpietro discloses that the actuation locking member (74+82+82) is a ring-shaped or sleeve-shaped member (as seen in Fig 6B) surrounding the medicament container holder 46+12 (as seen in Fig 1,4).  
Re claim 22, Sanpietro discloses that the lever is connected to a middle portion of the medicament container holder (as seen in 5A,7B).
Re claim 24, Sanpietro discloses that the guard comprises at least two distally directed tongues 82.
Re claim 25, Sanpietro discloses that a first distally directed tongue (located upward in Fig 4) of the at least two distally directed tongues is positioned on a first side of the lever (a radially outward side of the lever, as seen in Fig 4), and wherein a second distally directed tongue (located downward in Fig 4) of the at least two distally 
Re claim 26, Sanpietro discloses that the lever has at least one first portion (the entirety of the lever 62 except for the shaded portion in annotated Fig A below) that is positioned closer than at least one second portion (the shaded portion in annotated Fig A below) to a plane (labeled in annotated Fig A below) that is generally parallel to a longitudinal axis of the medicament delivery device, and wherein the 4plane includes the pivot axis of the lever about which the lever pivots when the lever is in an initial position (as seen in annotated Fig A below, at least a part of the first portion is closer to the plane than the second portion).

    PNG
    media_image1.png
    535
    725
    media_image1.png
    Greyscale

Re claim 27, Sanpietro discloses that the at least one first portion is at least partly provided proximal of the at least one second portion (as seen in Fig A above, the first portion is both proximal and distal to the second portion).
Re claim 29, Sanpietro discloses that at least a part of the at least one first portion and at least a part of the at least one second portion are overlapped by the guard when the guard is moved in a distal direction (as seen in Fig 1,4, both portions are always overlapped by the guard).
Re claim 31, Sanpietro discloses that the second portion of the lever is thicker than the first portion of the lever (as seen in Fig A above, the second portion is thicker than the part of the first portion that is radially inward of the second portion).  
Re claim 32, Sanpietro discloses that the lever is put in a tensioned state by the guard when the guard is moved in a distal direction (as described in Para 33, the lever is put in a tensioned state when radially pressed upon by surface 100 of locking projection 96; since longitudinal movement of the lever can be in either the proximal or the distal direction while the lever is radially pressed upon by surface 100 of projection 96 (i.e. prior to locking of the shield), this limitation is met).
Re claim 33, Sanpietro discloses that the guard and the actuation locking member (either 24 or 74+82+82) are configured to contact less than the entire lever (as seen in Fig 1,4).
Re claim 34, Sanpietro discloses that the actuation locking member (24) comprises at least one proximally extending tongue 32, and wherein the at least one proximally extending tongue is positioned distal to and aligned with the lever when the guard is in the proximal position (as seen in Fig 4; it is noted that the claim does not 

    PNG
    media_image2.png
    362
    854
    media_image2.png
    Greyscale

Re claim 35, Sanpietro discloses that the actuation locking member (74+82+82) is positioned adjacent to the guard when the guard is in the proximal position (as seen in Fig 4) such that the lever does not limit movement of the actuation locking member (since the claim does not specify in what direction movement is limited, the prongs 82 of the actuation locking member 74+82+82 could still be moved radially inward or radially outward).
Re claim 36, Sanpietro discloses that the lever restricts movement of the guard when pivoting in response to a force on a distal portion of the lever (Para 33).

Claims 17, 18, 22, 23, 26-31, 33, and 36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McWethy et al. (PG PUB 2002/0169421)2.
Re claim 17, McWethy discloses a medicament delivery device 210 (Fig 12-15; all reference characters cited below refer to Fig 12-15 unless otherwise cited), comprising: a guard 220 movable between a proximal position (seen in Fig 14) and a distal position (seen in Fig 13A); an actuation locking member 280 (Para 82); a medicament container holder 240 arranged within the guard (as seen in Fig 13A,14); and a locking mechanism 250 comprising a lever (operation of a lever is described in Para 81,83), wherein a proximal end (to the left in Fig 14) of the lever restricts movement of the guard in the proximal position after actuation of the medicament delivery device (Para 83), and wherein the lever is pivotally mounted to the medicament container holder such that the lever pivots around a pivot axis 322 of the lever in both directions (one direction being radially outward (when moved in the manner described in Para 81) and one direction being radially inward (when moved in the manner described in Para 83)).  
Re claim 18, McWethy discloses that the lever comprises a see-saw (as seen in Fig 12; it is noted that a “see-saw” is interpreted as having a portion that extends distally from the pivot axis and a portion that extends proximally from the pivot axis).
Re claim 22, McWethy discloses that the lever is connected to a middle portion (the middle portion being the section of 240 that spans from the left of proximal aperture 242 to the right of distal aperture 241 in Fig 13A) of the medicament container (as seen in Fig 1,4) (it is noted that all components of device 210 are connected to each other either directly or indirectly).
Re claim 23, McWethy discloses that the lever is connected to the middle portion of the medicament container by a first pivoting arm and a second pivoting arm (the first pivoting arm being the half of pivot axle 322 that extends into the page in Fig 14 and the second pivoting arm being the half of pivot axle 322 that extends out of the page in Fig 14), thereby defining a proximal end 251 of the lever and a distal end 255 of the lever (as seen in Fig 14).
Re claim 26, McWethy discloses that the lever has at least one first portion (the entirety of lever 250 except for the shaded section that defines the second portion, as seen in Fig C below) that is positioned closer than at least one second portion (the shaded section of annotated Fig C below) to a plane that is generally parallel to a longitudinal axis of the medicament delivery device (as seen in annotated Fig C below), and wherein the 4plane includes the pivot axis of the lever about which the lever pivots when the lever is in an initial position (as seen in Fig C below).

    PNG
    media_image3.png
    457
    745
    media_image3.png
    Greyscale

Re claim 27, McWethy discloses that the at least one first portion is at least partly provided proximal of the at least one second portion (as seen in Fig C above).  
Re claim 28, McWethy discloses that the at least one first portion is at least partly provided proximal of the pivot axis of the lever and the at least one second portion is at least partly provided distal of the pivot axis of the lever (as seen in Fig C above).  
Re claim 29, McWethy discloses that at least a part of the at least one first portion and at least a part of the at least one second portion are overlapped by the guard when the guard is moved in a distal direction (as seen in Fig 1 and 4).  
Re claim 30, McWethy discloses that at least a part of the at least one second portion is overlapped by the actuation locking member when the actuation locking member is moved in a proximal direction (Fig 13A shows the actuation locking member 280 prior to movement in the proximal direction and Fig 14 shows the actuation locking member 280 after movement in the proximal direction; in view of these figures, the second portion is always overlapped by the actuation locking member 280).  
Re claim 31, McWethy discloses that lever is thicker than the first portion of the lever (as seen in Fig C above, the second portion is thicker than the part of the first portion that is radially inward of the second portion).  
Re claim 33, McWethy discloses that the guard and the actuation locking member are configured to contact less than the entire lever (as seen in Fig 14).
Re claim 36, McWethy discloses that the lever restricts movement of the guard when pivoting in response to a force on a distal portion of the lever (Para 83).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Restelli et al. (US Pat 6,419,658), Gagnieux et al. (PG PUB 2003/0050607), Swenson et al. (PG PUB 2004/0236287), Rubin et al. (PG PUB 2005/0171477), and Hommann et al. (PG PUB 2005/0203466) each disclose the invention of at least independent claim 17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the present application and the rejections, the term “proximal” is used to refer to the direction pointing toward the dose delivery site and the term “distal” is used to refer to the direction pointing away from the dose delivery site.
        
        2 In the present application and the rejections, the term “proximal” is used to refer to the direction pointing toward the dose delivery site and the term “distal” is used to refer to the direction pointing away from the dose delivery site.